Case 19-00899    Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                            Document          Page 1 of 7


              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                 ) Case No. 19 B 12557
                                       )
Leanna Marie Ornelas                   ) Hon. Jack B. Schmetterer
                                       )
      Debtor,                          ) Chapter 7
                                       )
_____________________________________ ) _______________________________
                                       )
David Leibowitz, not individually but )
as Trustee of the Estate of           ) Adv No. 19 A 00899
Leanna Marie Ornelas                   )
                                       )
      Plaintiff                        ) Hon. Jack B. Schmetterer
                                       )
v.                                     )
                                       )
Leanna Marie Ornelas                   )
                                               )
         Defendant                             )

  ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT TO BAR
                      DISCHARGE

         NOW COMES the Defendant, Leanna Marie Ornelas, through her

undersigned counsel and hereby answers the Plaintiff’s complaint to bar

discharge and states as follows:

                          Jurisdiction and Venue

         1.   This Court has jurisdiction pursuant to 28 U.S.C. § 1334.

Answer:       Defendant admits the allegations of paragraph 1.

         2.   Venue is proper pursuant to 28 U.S.C. § 1409(a).

Answer:       Defendant admits the allegations of paragraph 2.

         3.   By Local Rule 40.3.1(a) of the United States District Court
              for the Northern District of Illinois, the District Court refers


                                          1
Case 19-00899   Doc 9    Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                            Document          Page 2 of 7


            all bankruptcy cases to the Bankruptcy Court for initial
            determination, as permitted by 28 U.S.C. § 157(a).

Answer:    Defendant admits that this matter has been referred to this
Court by Local Rule 40.3.1 and by Internal Operating Procedure 15(a).
Defendant denies the allegations of paragraph 3 to the extent that they
imply this Court lacks the power to enter a final and appealable
judgment.

      4.    This is a core proceeding pursuant to 28 U.S.C. §
            157(b)(2)(J).

Answer:     Defendant admits the allegations of paragraph 4.

                          Procedural Background

      5.    Defendant filed his [sic] voluntary petition for relief under
            Chapter 7 of the Bankruptcy Code on April 30, 2019. At
            that time, David Leibowitz was appointed Interim Trustee.

Answer:      Defendant denies that she is a male but otherwise admits
the allegations of paragraph 5.

      6.    A meeting of creditors under § 341 of the Bankruptcy Code,
            (the “Code”), was held on March 21, 2017.

Answer:     Defendant denies the allegations of paragraph 6 as written.
Answering further, the Defendant’s section 341 meeting was first
scheduled for June 19, 2019 and that the meeting was held on that date.

                        Facts Common to all Counts

      7.    Debtor filed Schedules and Statement of Financial Affairs on
            December 27, 2017 (Docket 11).

Answer:    Defendant denies the allegations of paragraph 7 as written.
Answering further, Defendant filed her petition and all other required
documents on April 30, 2019.

      8.    On March 11, 2019, just a few weeks prior to Debtor’s
            bankruptcy, she paid $3,800 for a trip to Disney World. She
            also paid her employer the sum of $900. It is likely that
            Debtor spent additional sums for her trip to Disney World
            that were not reflected in her bank records, all within a few
            weeks of her bankruptcy filing.


                                          2
Case 19-00899   Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                           Document          Page 3 of 7


Answer:      Defendant admits that she paid roughly $3,800 for a trip to
Disney World. Defendant admits that she made this payment on or
about March 11, 2019. Defendant admits that she repaid $900 which
she had borrowed from her employer. Defendant denies the remaining
allegations of paragraph 8.

      9.    Debtor had been contemplating bankruptcy prior to the time
            that she spent $3,800 or more for a payment to Disney
            Resorts.

Answer:      Defendant admits that at the time she spent approximately
$3,800 for her family’s trip to Disney World that she was considering
filing a bankruptcy case.

      10.   Debtor’s statement of financial affairs discloses that she paid
            $1,600 to Geraci Law over a period from September 9, 2018
            to April 29, 2019. Indeed, Debtor made a payment of $100
            to Geraci Law on March 4, that date being 4 days before she
            spent $3,810.53 for Disney Resorts.

Answer:     Defendant admits the allegations of paragraph 10.

      13.   [sic] Accordingly, she transferred property within one year
            before the filing of her case with the intent to hinder, delay
            or defraud an officer of the estate charged with custody of
            property under the bankruptcy code.

Answer:      Paragraph 13 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 13.

      14.   [sic] Moreover, Debtor stated that she had not within two
            years, she had not transferred any property to anyone other
            than property transferred in the ordinary course of business
            or financial affairs. The payment to Disney Resorts was not
            disclosed.

Answer:     “Ordinary course of business” is a term of art and therefore
paragraph 14 is a legal conclusion to which no answer is required. To
the extent that an answer is required, Defendant denies that she made
any such transfer. Defendant admits that the payment to Disney was
not disclosed on the Statement of Financial Affairs filed on April 30, 2019
and denies that she was required to list that payment. Defendant denies
that the payment to Disney is a “transfer” within the meaning of the
bankruptcy code.


                                         3
Case 19-00899   Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                           Document          Page 4 of 7


      15.   [sic] By reason of the foregoing, Debtor knowingly and
            fraudulently made a false oath or account in her bankruptcy
            schedules.

Answer:     Defendant denies the allegations of paragraph 15.

      16.   [sic] Subsequent amendments to Debtor’s schedules and
            statement of financial affairs do not cure the false oath or
            account she made in her original bankruptcy petition and
            schedules.

Answer:      Paragraph 16 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 16.

      17.   [sic] Moreover, by reason of the foregoing, Debtor with the
            intent to hinder, delay or defraud an officer of the estate
            charged with custody of property under the Bankruptcy
            Code, transferred property of the debtor within one year
            before the date of the filing of the petition.

Answer:      Paragraph 17 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 17.

                    Count I – 11 U.S.C. § 727(a)(2)

      1-17. [sic] Plaintiff repeats and realleges the allegations of
            paragraphs 1-17 as though fully set forth herein.

Answer:     Defendant re-alleges and incorporates by reference her
answers to the above paragraphs as though fully stated herein.

      18.   [sic] The expenditure of over $3,800 to Disney Resorts
            while contemplating bankruptcy constituted an act by the
            Debtor to hinder, delay or defraud an officer of the estate –
            that being the bankruptcy trustee who would be appointed
            to administer her chapter 7 estate.

Answer:      Paragraph 18 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 18.

      19.   [sic] By reason of the foregoing, pursuant to 11 U.S.C. §
            727(a)(2), Debtor’s discharge should be denied.


                                         4
Case 19-00899   Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                           Document          Page 5 of 7




Answer:      Paragraph 19 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 19.

                   Count II – 11 U.S.C. § 727(a)(4)(A)

      1-19. [sic] Trustee repeats and realleges              the   allegations   of
            paragraphs 1-19 of this complaint.

Answer:     Defendant re-alleges and incorporates by reference her
answers to the above paragraphs as though fully stated herein.

      20.   [sic] Debtor stated no in response to the question of whether
            she had transferred property to anyone other than in the
            ordinary course of business of financial affairs within 2 years
            before she filed bankruptcy.

Answer:    Ordinary course of business” is a term of art and therefore
paragraph 20 is a legal conclusion to which no answer is required. To
the extent that an answer is required, Defendant admits that she
answered “no” to question 18 on her Statement of Financial Affairs.
Defendant denies that she was required to answer “yes” to question 18.
Defendant denies the remaining allegations of paragraph 18.

      21.   [sic] That statement was false.

Answer:     Defendant denies the allegations of Paragraph 21.

      22.   [sic] Debtor knew that that statement was false.

Answer:     Defendant denies the allegations of Paragraph 22.

      23.   [sic] Debtor made that false statement to conceal the fact
            that she had transferred over $3,800 from her bankruptcy
            estate to Disney Resorts at a time when she was
            contemplating bankruptcy – having hired Geraci Law months
            earlier.

Answer:    Defendant admits that she hired Geraci Law and that she
did so several months before making the $3,800 payment to Disney.
Defendant denies the remaining allegations of Paragraph 22.

      24.   [sic] Only after the Trustee obtained bank records from the
            Debtor did Trustee learn of this transfer of assets.


                                         5
Case 19-00899   Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                           Document          Page 6 of 7


Answer:     Defendant denies the allegations of paragraph 24 as plead.

      25.   [sic] Further, Debtor falsely answered no in response to the
            question of whether she made any payments on account of
            antecedent debts during the 90 days prior to bankruptcy,
            when, in fact, she had paid $900 to a person who had lent
            her money.

Answer:     Defendant admits that she answered “no” to question 6 of
the Statement of Financial Affairs filed on April 30, 2019. Defendant
admits that she repaid $900 to her employer within 90 days of April 30,
2019. Defendant denies the remaining allegations of paragraph 25.

      26.   [sic] Debtor knew this statement was false.

Answer:     Defendant denies the allegations of paragraph 26.

      27.   [sic] Debtor’s subsequent amendment of her Statement of
            Financial Affairs does not vitiate the fact that she made
            these false statements, under oath, in her original
            bankruptcy petition and statement of financial affairs.

Answer:      Paragraph 27 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 27.

      25.   [sic] Such conduct was in violation of Section 727(a)(2)(A) of
            the Bankruptcy Code.

Answer:      Paragraph 28 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 28.

      42.   [sic] By reason of the foregoing, Defendant’s discharge
            should be barred pursuant to 11 U.S.C. § 727(a)(2)(A) of the
            Bankruptcy Code and for such other and further relief as
            may be just and appropriate

Answer:      Paragraph 42 is a legal conclusion to which no answer is
required. To the extent that an answer is required, Defendant denies the
allegations of paragraph 42.




                                         6
Case 19-00899   Doc 9   Filed 09/13/19       Entered 09/13/19 13:41:08   Desc Main
                           Document          Page 7 of 7


                          Affirmative Defenses

1.   Count I fails to state a claim upon which relief can be granted
pursuant to Federal Rule of Civil Procedure 12(b)(6).

2.   Count II fails to state a claim upon which relief can be granted
pursuant to Federal Rule of Civil Procedure 12(b)(6).


Dated: September 13, 2019                        Respectfully submitted:


                                                 /s/ Jonathan D. Parker
                                                 Jonathan D. Parker
                                                 Nathan E. Curtis
                                                 Geraci Law LLC
                                                 55 E. Monroe St., #3400
                                                 Chicago, IL 60603
                                                 Ph: 312-499-6201
                                                 par@geracilaw.com
                                                 One of Defendant’s attorneys




                                         7
